Citation Nr: 1425686	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-34 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to May 1972, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss is not the result of a disease or injury in active military service.

2. The Veteran's current tinnitus is not the result of a disease or injury in active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in obtaining evidence to substantiate claims.  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All pertinent, identified records have been obtained and considered.  The Veteran was afforded a VA examination in April 2010.  The examiner considered an accurate history, including that reported by the Veteran, and gave a definitive opinion that was supported by a rationale.  Although the examiner indicated that private records were not reviewed, these showed only hearing loss since 1999. The VA opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic diseases of the nervous system, to include Sensorineural hearing loss and tinnitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements for a chronic disease is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran has a current hearing loss disability for VA purposes.  Private audiometric evaluations and an April 2010 VA examination show that the Veteran has pure tone thresholds of 55 decibels at 4000 Hertz in the right ear and at 3000 and 4000 Hertz in the left ear.  This satisfies the standard set by VA for hearing loss disability, namely, auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz being 40 decibels or greater.  38 C.F.R. § 3.385.  Hence a current hearing loss disability is established.

The Veteran had noise exposure during service.  He served in the infantry and spent seven months in Vietnam exposed to artillery and gunfire as well as helicopters without benefit of hearing protection.  Although the Veteran did not explicitly report participation in combat, the combat presumptions would only serve to establish in-service injury; and not a link between current disability and service.  38 U.S.C.A. § 1154(b) (West 2002); Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

The evidence is against a link between the Veteran's current hearing loss and tinnitus and his noise exposure in service.  The Veteran's service entrance and service separation examinations showed pure tone thresholds within normal limits and neither reflects complaints of impaired hearing or tinnitus.  The VA examiner in April 2010 concluded that the Veteran's current hearing loss was less likely than not the result of or aggravated by his military service.  The examiner reasoned that the there was no evidence of hearing loss in service treatment records, with separation examination showing normal hearing.  The examiner noted that scientific literature does not support the concept of delayed onset of hearing loss due to acoustic trauma.  The examiner also noted that the Veteran reported onset of tinnitus in 2002, long after service separation. 

In support of his claim of service connection, the Veteran submitted a series of reports from his employer, an electric utility, showing the results of audiometric testing over a period of several years.  Reports refer to a baseline hearing test in November 1999 that showed left (but not right) ear hearing loss in November 1999; and right ear hearing loss beginning in November 2001.  38 C.F.R. § 3.385.  Successive audiometric tests in November 2001, November 2005, November 2006, November 2008, and October 2009, reflect increased hearing loss.  Average pure tone thresholds for those tests were, respectively, 28 (left) and 13 (right), 32 (left) and 18 (right), 35 (left) and 18 (right), 38 (left) and 20 (right), and 38 (left) and 30 (right).  All of these reports note no significant change from the baseline test, with the exception of the October 2009, when the examiner found a recordable standard threshold shift (an average of 10 decibels or more).  No opinion as to the cause of the change in hearing acuity was offered.

In his August 2010 substantive appeal (VA Form 9), the Veteran noted the extent of his noise exposure in Vietnam and reported that, in particular, the noise of the helicopters was so loud he would put cigarette butts in his ears to muffle the sound.  He stated that after service he did not work around machines that would have contributed to his hearing loss.  In addition, he submitted the statements of family members attesting that his hearing had declined since service in Vietnam.  

It is not in dispute that the Veteran had in-service noise exposure and that he has current disability from hearing loss and tinnitus.  While the Veteran and his family members are competent to provide evidence as to facts they have personally observed, to include diminished hearing, they are not equipped with the requisite training and experience to offer medical opinions on the cause and nature of the Veteran's hearing loss.  As noted in the tests from the Veteran's employer, hearing loss can have many causes.  As such, the lay opinions as to causation are not competent.  
 
The weight of the evidence is thus against a link between the Veteran's military service and current bilateral hearing loss and/or tinnitus.  As such, reasonable doubt does not arise and the claims must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


